940 F.2d 658
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Willie F. BELCHER, Petitioner-Appellant,v.Eric C. DAHLBERG, Warden, Respondent-Appellee.
No. 91-3214.
United States Court of Appeals, Sixth Circuit.
Aug. 1, 1991.

1
Before DAVID A. NELSON and SUHRHEINRICH, Circuit Judges, and HARVEY, Senior District Judge.*

ORDER

2
Willie F. Belcher, a pro se Ohio prisoner, appeals the district court's dismissal of his petition for a writ of habeas corpus filed pursuant to 28 U.S.C. Sec. 2254.  The case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination, the panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


3
Belcher was indicted for aggravated murder with a firearm specification.  He originally pleaded not guilty by reason of insanity.  The trial court ordered a competency evaluation and conducted a hearing.  The court ultimately determined, and the parties stipulated, that Belcher was competent to stand trial.  The court also held a hearing on Belcher's motion to suppress his confession.  The court concluded that the confession was voluntary.  Thereafter, pursuant to a plea agreement, Belcher plead guilty and was sentenced to fifteen years to life imprisonment.  The conviction was affirmed by the Ohio Court of Appeals, and the Ohio Supreme Court denied discretionary review.


4
Belcher then filed his habeas petition alleging that:  1) the trial court erred in overruling his motion to suppress his confession;  2) the trial court's competency determination was erroneous;  and 3) his guilty plea was involuntary because he did not fully understand the nature of the charge against him.  In a comprehensive report, the magistrate recommended the petition be denied, basically finding that because Belcher's plea was voluntarily entered with a full understanding of the direct consequences of the plea, and it could not be collaterally attacked on the basis of alleged constitutional violations that preceded the plea.  The district court adopted the magistrate's recommendation after noting that Belcher had not filed objections to the report.


5
On appeal, Belcher reasserts his claims, and requests the appointment of counsel.


6
Upon review, we affirm the district court's judgment for the reasons stated in the magistrate's report dated December 5, 1990, as adopted by the district court on December 19, 1990.  Accordingly, the request for counsel is denied, and the district court's judgment affirmed pursuant to Rule 9(b)(3), Rules of the Sixth Circuit.



*
 The Honorable James Harvey, Senior U.S. District Judge for the Eastern District of Michigan, sitting by designation